﻿In September of each year the Member States of the
United Nations politically rediscover the Organization
of which they are shareholders and beneficiaries.
The practice of business as usual should not mark
this session of the General Assembly. The Secretary-
General suggested that the heads of State and
Government come to New York to make their
contribution towards the strengthening of the United
Nations. Portugal, as a committed member of this
Organization, wishes to take part in this debate with a
clear objective: to recognise, as does Kofi Annan, that
the United Nations is an indispensable tool, and also to
recognise that we must re-examine our practices and
our working tools. Inactivity is not an option that this
Organization should contemplate.
Rethinking the United Nations means, first of all,
reaffirming and rethinking its Charter. Maintaining
peace and international security will continue to be our
main objective. But the reaffirmation of our faith in
fundamental rights, in the dignity and worth of human
beings, in equality between men and women and in
equality between nations, is also part of our vision for
the United Nations, as is the determination to promote,
together, social progress and better living conditions
for our peoples.
These objectives must not be overlooked when
the Organization faces crises of confidence from time
to time. The Secretary-General is correct in his
encouragement to us to persevere. But a positive
mental attitude is not enough. It is also essential that
we do not ask more of the Organization than it can
provide at any given moment. Otherwise, great
expectations will lead to great disappointments.
Realism and pragmatism are necessary, but we
must not lose sight of the ambitious objectives that this
Organization is intended to serve. It is time for us to
look at the United Nations as a reflection of what we
are collectively, and not as a convenient scapegoat to
mask the incapacity that the Member States sometimes
still reveal when we should, but are unable, to act
together.
24

We are also bound to understand, sooner or later,
that we are facing common threats that require
common responses. At the forefront of these threats is
terrorism. In fact, a new type of terrorism has emerged:
the terrorism of mass destruction that constitutes a
crime against humanity; the terrorism that kills blindly
and indiscriminately in New York, in Bali, in
Casablanca and in Nairobi, in the name of non-values
presented as values on ideological and religious
grounds; and the terrorism that did not spare the United
Nations itself, as we so tragically witnessed in
Baghdad.
The crime which claimed the lives of Sergio
Vieira de Mello and his collaborators was an attack on
all of the values which the United Nations represents. It
was an attack against us all. If there were still lingering
doubts or illusions when some thought that terrorism
was aimed essentially at some States, they disappeared
in Baghdad.
It was not the Iraqi people who murdered Sergio
Vieira de Mello and United Nations personnel.
Terrorists are responsible for that crime. It is not the
Iraqi people who are opposed to the United Nations
presence in their country. Again, it is the terrorists. The
United Nations must not bow to terrorism.
Portugal believes that the United Nations should
have a central role in the definition of a global strategy
for fighting terrorism, largely because maintaining
international peace and security depends on the
outcome of this fight. It is a fight we must undertake
without losing our souls, that is to say, the values on
which this Organization is built. It is for this reason
that more security is necessary, but also more
democracy, more dialogue between cultures and
civilizations, more development, more and better
environmental protection measures and a drastic
reduction in poverty.
It is also vital that this fight be undertaken in the
name of, and with respect for, our law — international
law. The concept of the rule of law should have real
global resonance. This is why we defend the
improvement of the laws in force, namely through the
negotiation of a global convention on international
terrorism. But we must also bear in mind that
international law will be irrelevant without the
imposition of its norms, by force if necessary.
New challenges and new threats require
innovative responses from the United Nations. It seems
blatantly obvious that the composition and decision-
making process of the Security Council are obsolete.
But changes are also needed in this Assembly, which
each year automatically re-adopts hundreds of
resolutions instead of adopting only those that are
strictly necessary. As for the Economic and Social
Council, the most that can be said is that the external
impact of its actions is not perceptible, while the
Trusteeship Council is nothing more than a relic devoid
of any relevant objective.
In his report on the implementation of the
Millennium Declaration (A/58/323), the Secretary-
General focused on this point with particular insight.
The proposals that he put forward should guide our
thinking and joint action. But there is a particularly
worrying aspect, on which we can, and indeed must,
act without delay.
I am referring to the need for the establishment of
a real preventive culture by the United Nations in
matters of armed conflict. In this context, we agree
with the relevance that the Secretary-General attributes
to preventive diplomacy, to disarmament and non-
proliferation measures, to peace-building, to respect for
human rights, to good governance and to the
development agenda.
In the final analysis, we must be fully aware that
the usefulness of the United Nations will always be
judged as a function of its capacity to avoid and handle
conflicts. In the implementation of that mission, the
fundamental role lies with the Security Council, which
has, over the years, authorized various peacekeeping
operations. The overall result has been positive.
Portugal has contributed significantly to those
operations and remains available to continue to
collaborate with the United Nations.
But conditions on the ground are not always
clear-cut, and it is not always possible to separate what
is and what is not a conflict, and what would justify or
not an intervention by the Security Council. There is an
immense grey area that can be perilous in pre-conflict
and post-conflict situations.
We must also create the tools for dealing with
countries and situations that do not need support in
terms of security, namely through a peacekeeping
operation. The intervention of the United Nations at the
critical phase of a conflict, followed by a premature
withdrawal, may well end in failure, which will
25

essentially lead to the waste of the investment made by
the international community up to that point.
This assessment recommends, for example, that
the United Nations continue to monitor closely the
situation in East Timor. It is a country whose
democratic institutions are still in the consolidation
phase. Without a tradition of self-government, it has
made uncommonly rapid progress in several areas but
is still in need of our help and attention. If we truly
want East Timor to be a real success story for the
United Nations, it is important to give the people of
East Timor time to consolidate their institutions.
However, in other cases in which a peace
operation is not yet justified and where State
institutions are fragile, where there is an enormous lack
of basic services and development has not taken off, it
is advisable to have a strong United Nations presence,
coordinated on the ground by the Secretary-General.
I would also like to take this opportunity to
mention Guinea-Bissau, which is frequently
overlooked and which once again requires our
attention. Having avoided falling into a destructive
spiral as has happened to so many countries in the
region, that country is still fighting to recover. It must
be helped, not ignored. They are a people who can and
should be helped by the international community —
and indeed deserve to be. For that reason, we support
the efforts of the Secretary-General on behalf of
democracy and development and applaud the original
contribution of the Economic and Social Council.
Under the present conditions, the Security
Council does not take into account all the factors
involved in prevention: security, nation building and
development. Each one follows a more or less
independent path.
There is one other factor to add: the Council is
fully absorbed with the management of the most
pressing matters on the international agenda and at
times demonstrates a notorious lack of attention to
some countries in pre- or post-conflict situations.
We believe there is a solid case for advocating the
creation of a new institutional mechanism: a new
commission with the mandate to routinely monitor
cases of conflict-prevention and the creation of
conditions for peace and development. In conjunction
with the Security Council and the Economic and Social
Council, which would both preserve their respective
areas of competence, this commission could identify
and deal with the most pressing needs. For each of the
countries in situations of risk, it would draw up
integrated strategies allying the objectives of security
and strengthening institutions and economic and social
development. While other decisions of great importance
are being prepared, we can — and should — begin here
to deal with pre- and post-conflict situations.
It is not enough for the United Nations to affirm
its relevance. It is absolutely indispensable that the
Organization is seen as relevant by the Member States
and that States act accordingly. The credibility of the
Organization must not be questioned. Otherwise its
functioning and effectiveness may be severely
compromised.
Iraq is undoubtedly the case that requires of us
all, in particular the members of the Security Council,
that we carefully evaluate the Organization’s capacity
for action. A collective turn of the page is necessary,
since there is no valid alternative to a policy that
enables the Iraqi people to freely define their system of
Government and political leadership and that maintains
the country’s political and territorial integrity. To build
a democratic society on the ruins of one of the most
violent dictatorships of the past century is a challenge
the international community must not shrink. It is a
task that demands much realism with respect to the
difficulties to be confronted.
For that very reason, Portugal has always been in
favour of the progressive involvement of the United
Nations in Iraq’s stabilization process, with a
corresponding gradual transfer of power to Iraqi
representatives. We also encourage the Security
Council to come to a rapid understanding on this
matter. For our part, we are already taking concrete
steps, including in the security field, to support all
those that are already locally assisting the Iraqi people
to live in freedom.
A larger commitment by the international
community is indispensable for resuming the Middle
East peace process. The road map cannot be shelved. It
is up to us to demand a proactive attitude from all
interested parties. Also, we should not be indifferent to
the Palestinian people’s legitimate desire for liberty
and self-determination. Israel and Palestine will have to
coexist in peace and in security, within recognized
borders. But here again, terrorism, which only benefits
26

the enemies of peace, must be condemned without
ambiguity.
Great challenges generate great opportunities. It
is up to us, the Members of the United Nations, to
create the conditions that will allow this Organization
to function in accordance with its potential and the
ideas that were an integral part of its creation. Those
ideas remain valid, and Portugal stands ready to give
its contribution.


